 1 ANTHONY E. COLOMBO, JR.
   California State Bar No. 218411
 2 The Senator Building, 3rd Fl.
   105 West "F" Street
 3 San Diego, CA 92101
   Tel: (619) 236-1704
 4 Fax:(619) 236-1852
   anthonycolombolegal@gmail.com
 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9 UNITED STATES OF AMERICA,                     )   CASE NO. 2:18-CR-180-JAM
                                                 )
10                 Plaintiff,                    )   STIPULATION REGARDING
                                                 )   TIME PERIODS UNDER
11 v.                                            )   SPEEDY TRIAL ACT
                                                 )   [PROPOSED] FINDINGS AND ORDER
12 ADOLFO ARREOLA CRUZ (1),                      )
     LUIS ARREOLA-CRUZ (2),                      )   DATE: December 11, 2018
13 MARIO MORALES-LOPEZ (3),                      )   TIME: 9:15 a.m.
     CELSO ARREOLA-CARDENAS (4),                 )   COURT: Hon. John A. Mendez
14                                               )
                   Defendant.                    )
15                                               )
16
                                           STIPULATION
17
        1. By previous order, this matter was set for status on December 11, 2018.
18
        2. By this stipulation, defendants now move to continue the status conference until
19
     February 12, 2019 at 9:15 a.m., and to exclude time between December 6, 2018, and
20
     February 12, 2019, under Local Code T4.
21
        3.   The parties agree and stipulate, and request that the Court find the following:
22
             a)    The government has represented that the discovery associated with this case
23
     includes investigative reports and photographs totaling approximately 71 pages. All of
24
     this discovery has been either produced directly to counsel and/or made available for
25
     inspection and copying.
26
             b)    Defense counsel requires additional time to review discovery produced by
27
     the United States, conduct their independent investigation into the facts and applicable
28
     law, interview witnesses, discuss with their respective clients potential pretrial resolution,
 1 and otherwise prepare their respective client’s defense. These tasks are made much more

 2 difficult because each defendant’s primary language is Spanish and an English/Spanish

 3 language interpreter is needed as an intermediary between counsel and client to

 4 accomplish many of these tasks, as well as to explain the indictment, any proposed plea

 5 agreement, any applicable sentencing guidelines, and Fed.R.Crim.P. 11 to each

 6 defendant.

 7         c)    Defense Counsel have proposed a global resolution that the United States
 8 requires time to consider.

 9         d)    Counsel for defendants believe that failure to grant the above-requested
10 continuance would deny them the reasonable time necessary for effective preparation,

11 taking into account the exercise of due diligence.

12         e)    The government does not object to the continuance.
13         f)   Based on the above-stated findings, the ends of justice served by continuing
14 the case as requested outweigh the interest of the public and the defendant in a trial within

15 the time limits prescribed the Speedy Trial Act.

16         g)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§
17 3161, et seq., within which trial must commence, the time period from the date of the

18 parties’ stipulation, December 6, 2018 to February 12, 2019, inclusive, is deemed

19 excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4] because it

20 results from a continuance granted by the Court at each defendant’s request on the basis

21 of the Court’s finding that the ends of justice served by taking such action outweigh the

22 best interest of the public and the defendants in a speedy trial.

23    4. Nothing in this stipulation and order shall preclude a finding that other provisions
24 of the Speedy Trial Act dictate that additional time periods are excludable from the period

25 within which a trial must commence.

26         IT IS SO STIPULATED.
27

28

                                                  2
 1 DATED: December 6, 2018         McGREGOR W. SCOTT
                                   United States Attorney
 2                                 /s/ Samuel Wong
                                   Samuel Wong
 3                                 Assistant United States Attorney
 4 DATED: December 6, 2018         /s/ Jason A. Ronis
                                   Samuel Wong
 5                                 Counsel for Defendant
                                   Adolfo Arreola-Cruz
 6
     DATED: December 6, 2018       /s/ Peter Kmeto
 7                                 Peter Kmeto
                                   Counsel for Defendant
 8                                 Luis Arreola-Cruz
 9 DATED: December 6, 2018         /s/ Anthony E. Colombo, Jr.
                                   Anthony E. Colombo, Jr.
10                                 Counsel for Defendant
                                   Mario Morales-Lopez
11
     DATED: December 6, 2018       /s/ Hayes H. Gable III
12                                 Hayes H. Gable III.
                                   Counsel for Defendant
13                                 Celso Arreola-Cardenas
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                               3
 1
                                      FINDINGS AND ORDER
 2
            The Court, having received, read, and considered the parties' stipulation, and good
 3
     cause appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties'
 4
     stipulation in its entirety as its Order. The Court specifically finds the failure to grant a
 5
     continuance in this case would deny defense counsel reasonable time necessary for
 6
     effective preparation, taking into account the exercise of due diligence. The Court finds
 7
     the ends of justice are served by granting the requested continuance and outweigh the best
 8
     interests of the public and the defendants in a speedy trial.
 9
            The Court orders the time from the date of the parties' stipulation, December 6,
10
     2018, up to and including the February 12, 2019, status conference shall be excluded
11
     from computation of time within which the trial of this case must be commenced under
12
     the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and General
13
     Order 479, Local Code T4, to allow defense counsel reasonable time necessary to prepare
14
     defense counsel's client's defense.
15
            It is further ordered the December 11, 2018 status conference shall be continued
16
     until February 12, 2019, at 9:15 a.m.
17

18
            Dated: December 7, 2018
19

20
                                               /s/ John A. Mendez_______________________
21                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

                                                    4
